Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/09/2021, 06/18/2021, 09/21/2021, 01/19/2022, 07/07/2022, and 08/26/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please amend the title as follows:
-- Frame Fitting Arrangement for Vehicle Air Conditioner --

Reasons for Allowance
Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose a frame adapted to be installed in an opening in a roof or wall of a vehicle between an external unit of an air-conditioner and the roof or wall, the frame comprising projections on a first side and an opposite second side thereof, wherein the projections locate the frame in the opening and locate the frame relative the external unit, wherein the projections in the frame are positioned so that if the opening is a first size, the frame is installed with the first side facing the roof, and if the opening is a second size, the frame is rotatable with the first side facing the external unit.

The closest prior art of record, Ward (US 4995243 A), discloses a frame #6 for installing an air-conditioning unit, the frame comprising projections on two lateral ends (see Fig. 1). However, the projections of Ward are not provided on side of the frame that faces the roof or the opposite side thereof. The frame of Ward does not also appear to be rotatable so as to be installed upside down. Furthermore, Ward does not disclose wherein the air-conditioning unit is configured to be mounted in openings of different sizes in the roof of the vehicle. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Ward to incorporate the aforementioned limitations. As per MPEP § 2143.01, a finding of obviousness is precluded. For these reasons, the instant claims are patentable over the prior art of record.

               Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on 08/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent 11034208 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763